DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the After Final Consideration Program Request, filed December 28th, 2021, Applicant’s Remarks can be found on pgs. 5-8. Examiner Davis discussed Applicant’s remarks in the interview conducted on January 26th, 2022, however in the interest of compact prosecution, further response can be found below.
Response to Arguments
	In the After Final Consideration Program Request, filed December 28th, 2021, Applicant’s Remarks can be found on pgs. 5-8. Examiner Davis had discussed Applicant’s remarks in the interview conducted on January 26th, 2022, however in the interest of compact prosecution, further response can be found below. 
	Remark A (pg. 6) titled, “No Detection of Odor Cartridge-Bearing Device’s Approach,” states the following:
	“First, in Becker, it is not the odor cartridge-bearing device's approach to an advertisement that is sensed. The independent claims of this application recite that the "odor cartridge [is] provided at the vehicle" and that the approach of the vehicle to the advertisement is detected. In contrast, the rejection cites Becker's detecting the approach of the consumer to the odor-cartridge bearing device” and additionally, “High merely describes detecting approach of the user device 120, as discussed above, and would thus not change the mode of operation of Becker with respect to this feature.”	Applicant’s remarks have been considered, however the Examiner is maintaining the outstanding rejection under 35 U.S.C. 103. Becker is relied upon for the approach of a consumer to an advertisement to be displayed, in additional to providing a scent-based advertisement to a consumer, while High is relied upon to teach detecting the approach of a vehicle to an advertisement to be displayed. High’s disclosure seeks to provide an interactive th, 2021, Becker motivates the combination by disclosing the benefits of incorporating scent-based elements in to traditional advertising methods (e.g., those of High). For these reasons, the rejection under 35 U.S.C. 103 has been maintained. 
	Remark B (pg. 6-7) titled, “No Request Signal Transmitted by Device Sensing Approach,” stated the following:
	“in Becker, it is not the device sensing approach that transmits the request signal. The independent claims recite that the claimed processor both detects approach of the vehicle and transmits a request signal "in response to detecting the approach of the vehicle."” and additionally, “Becker does not have a processor programmed to both detect approach of a vehicle (or consumer) and transmit a request signal to the vehicle (or consumer) requesting information regarding the odor cartridge "in response to detecting the approach of the vehicle."”	Applicant’s remarks have been considered, however the Examiner is maintaining the outstanding rejection under 35 U.S.C. 103. When considering the broadest reasonable interpretation of the claimed invention, the Examiner has found that Becker’s disclosure teaches the claimed processor limitations (in combination with High). While the Examiner believes the outstanding rejection and citations are sufficient, further citations of Becker are provided below in the interest of compact prosecution. Becker discloses a server which may include one or more processors [Col. 78, lines 21-22], [Col. 78, lines 26-30] states “The methods, programs or codes as described herein and elsewhere may be executed by the server. In addition, other devices required for execution of methods as described in this application may be considered as a part of the infrastructure associated with the server,” and finally stating [Col. 80, lines 15-27], “the depicted elements and the functions thereof may be implemented on machines through computer executable transitory and/or non-transitory media having a processor capable of 
	Remark C (pg. 7) titled, “No Determination of Correspondence as Claimed” stated the following:
	“Becker does not determine whether the odor cartridge in the received information corresponds to the advertisement to be displayed,” and additionally, “Becker does not disclose "determining whether the odor cartridge in the received information corresponds to the advertisement to be displayed." Such a determination is unnecessary in Becker because, as disclosed in column 38, lines 30-35, the scent diffusion device is already positioned proximate the particular product display.”	Applicant’s remarks have been considered, however the Examiner is maintaining the outstanding rejection under 35 U.S.C. 103. When considering the broadest reasonable interpretation of Applicant’s claimed invention, the Examiner has determined that Becker teaches a determination if an odor cartridge corresponds to the advertisement to be displayed. Per the citations of Becker found in prior Office Actions, Becker’s “correspondence” may relate to the availability of scent dispersement as it relates to a brand management goal (e.g., if a cartridge is empty, operational, online, in proximity to another scent diffusion device, etc…). As suggested in the interview, Examiner Davis recommends submitting limitations to the claimed invention that further define “correspondence”, for example, claiming that correspondence is determined by way of Cartridge IDs and/or Advertisement IDs. For these reasons, the rejection under 35 U.S.C. 103 has been maintained.

	“Becker does not transmit the control signal for emission "in response to" determining that the odor cartridge corresponds to the advertisement as claimed. Rather, as disclosed in column 38, lines 30-35, emission is controlled in response to, for example, the proximity sensor sensing occupancy near the particular product display.”	The Examiner respectfully disagrees. For similar reasons as stated in Remark C, Applicant’s claimed “correspondence” is considered according to the broadest reasonable interpretation to one of ordinary skill in the art. Therefore, the Examiner has found that Becker teaches transmission of a control signal in response to correspondence, as cited in prior Office Actions. Additional amendments relating to, for example, an Advertisement ID or Cartridge ID would likely overcome the current art of record. For these reasons, the rejection under 35 U.S.C. 103 has been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE MADISON DAVIS whose telephone number is (571)272-2028. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-272-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/S.M.D./Examiner, Art Unit 3622                                                                                                                                                                                                        
/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622